DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/10/2021 is acknowledged. Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021. 
Applicant's election with traverse of Species Q in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that Hodorek does not disclose a polymer layer having apertures.  This is not found persuasive because a prior art reference only needs to disclose the unifying special technical feature of the present invention in order to establish a lack of unity of invention. While not acquiescing to the assertion that Hodorek does not teach the polymer layer having apertures, the prior art cited does not need to disclose all of the limitations of the claims in order to read on the special technical feature and establish a lack of unity. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the upper side and the side faces" in line 2.  Claim 11 recites the limitation "the upper side” and “the lower side" in line 2. Claim 12 recites the limitation "the upper side” and “the lower side" in line 2. Claim 22 recites the limitation "the upper side and/or side face" in line 2. There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.
Claim 22 states that a side of the elements “is coated with the polymer material and/or a further polymer material.” It is unclear what the “further polymer material” is intending to refer to. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10, 11, 13, 16, 18, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eppley et al. (US Pat. No. 5,496,371; hereinafter Eppley).
	Eppley discloses the following regarding claim 1: an implant for replacing bone or cartilage material, which is constituted by a plurality of elements (2, 4, 6) produced from a non- metallic, linearly elastic material (col. 5, lines 27-47), an element being connected to adjacent elements by a viscoelastic polymer material (col. 6, lines 15-48) such that gaps (spaces between elements 2, 4, 6) remain between the adjacent elements (Figs. 1-2A, 8A-8B, 10) and that the adjacent elements can move relative to one another (col. 3, lines 44-54), the gaps being used to accommodate cell material or bioactive material in the applied state (Figs. 2A, 8A-10, where the gaps are fully capable of accommodating bioactive material), wherein the polymer material is selected from the following group: epoxy resin, preceramic polymers, silicone rubber, polylactide, polycaprolactone, polymethylmethacrylates, polylactide-co-glycolide (PLGA), polyhydroxyalkanoates (PHBHHX), fibrin, butyrates, silk, chitosan (col. 6, lines 15-48), wherein the polymer material forms a polymer layer (e.g., 8, 16, 24, and/or 34, etc.) which overlays the elements and is attached to the upper side of the elements (Figs. 1, 2A, 8A-10), and wherein the polymer layer has apertures (e.g., 11, 21, 28, and/or 35).
Eppley discloses the following regarding claim 4: the implant according to claim 1, wherein the linearly elastic material is selected from the group consisting of: ceramic, glass 
Eppley discloses the following regarding claim 7: the implant according to claim 1, wherein at least some of the elements comprise an upper side and lower side as well as side faces connecting the upper side to the lower side, the elements having a polygonal outline with at least m corners in plan view of the upper side, where m is a natural number ≥ 3 (Figs. 1-2A, 8A-8B, 10).
Eppley discloses the following regarding claim 10: the implant according to claim 1, wherein a transition between the upper side and the side faces has a rounded shape (Figs. 1-2A, 8A-8B, 10).
Eppley discloses the following regarding claim 11: the implant according to claim 1, wherein the upper side and/or lower side is curved with a predefined radius (Figs. 1-2A, 8A-8B, 10).
Eppley discloses the following regarding claim 13: the implant according to claim 1, wherein a plurality of projections (14 and/or 18) for attaching the polymer material are formed on an outer circumference (Figs. 2A, 6-8B).
Eppley discloses the following regarding claim 16: the implant according to claim 1, wherein the elements comprise a plurality of subsets (end piece subset, middle piece subset), with elements of one subset differing from the elements of another subset in respect of their geometry (Figs. 1-2A, 8A-8B, 10).
Eppley discloses the following regarding claim 18: the implant according to claim 1, wherein the polymer layer has a thickness in the range of 50 to 1500 µm (col. 7, lines 41-63). 

Eppley discloses the following regarding claim 21: the implant according to claim 1, wherein an element is connected to adjacent elements by at least three bridges made of the viscoelastic polymer material (Fig. 8B; col. 6, lines 15-48).
Eppley discloses the following regarding claim 22: the implant according to claim 1, wherein the upper side and/or side face of the elements is coated with the polymer material and/or a further polymer material (col. 5, lines 27-47).
Eppley discloses the following regarding claim 23: the implant according to claim 1, wherein a single layer of elements arranged in one plane are joined together by means of the polymer material to form a flexible layer (Figs. 1-2A, 8A-8B, 10).
Eppley discloses the following regarding claim 24: the implant according to claim 1, wherein a plurality of stacked layers of elements (Figs. 1-2A, 8A-8B, 10, where the elements are horizontally stacked) are connected to form a flexible layer or a flexible block (Figs. 1-2A, 8A-8B, 10, 12A-13C, 15, 16).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppley in view of Simon et al. (US Pub. No. 2001/0039455; hereinafter Simon).

Regarding claim 12, Eppley discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the upper side of the element having a smaller roughness than the lower side of the element. Simon teaches an implant comprising elements that have different portions produced with different surface roughnesses (paras. 0138-0139), for the purpose of providing the elements with the appropriate roughness/porosity needed to best promote ingrowth and compatibility with the surrounding tissue. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the elements of Eppley to have upper and lower side with different roughnesses, as taught by Simon, in order to provide the elements with the appropriate roughness/porosity needed to best promote ingrowth and compatibility with the surrounding tissue. 

s 3, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppley.
Regarding claims 3 and 14, Eppley discloses the claimed materials, as described above. However, it is silent as to the modulus of elasticity of the material of the elements and the polymer material. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal modulus of elasticity of the materials needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the modulus of elasticity of the materials, would have been obvious at the time of applicant's invention in view of the teachings of Eppley. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Regarding claims 8 and 9, Eppley discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite at least some of its elements having an n-fold axis of symmetry as recited in claim 8, and the annular or tubular geometry recited in claim 9. Eppley teaches elements that have portions with rounded shapes (Figs. 1-2A, 8A-8B, 10, 12A-13C), and it teaches that the shape and configuration of its elements can be modified as would be needed to fit the implantation site (col. 5, lines 48-65). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of Eppley according to the recitations of claims 8 and 9, as would be needed to provide the elements with the shape and configuration needed to suit a particular patient’s anatomy.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppley in view of Tormala et al. (US Pat. No. 5,084,051; hereinafter Tormala).
Eppley discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the linearly elastic material being selected from the group consisting of the materials listed in claim 5. Tormala teaches a layered, flexible implant, which comprises a linearly elastic material, such as aluminum oxide or hydroxyapatite (col. 6, lines 12-34; cols. 15-16), for the purpose of utilizing the materials’ physical characteristics and biocompatibility. It would have been obvious to one having ordinary skill in the art to modify the materials of Eppley according to the teachings of Tormala, in order to utilize the materials’ physical characteristics and biocompatibility. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of implant material for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774